Case 19-11104-BLS Doc 247 Filed 06/21/19 Page 1of16
Case 19-11104-BLS Doc 240-1 Filed 06/20/19 Page 2 of 47

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

Chapter 11

In re:

Case No. 19-11104 (BLS)

EDGEMARC ENERGY HOLDINGS, LLC, et al.,
(Jointly Administered)

Debtors. |
Ref. No. 19

 

 

ORDER (1) APPROVING BIDDING PROCEDURES FOR SALE OF
DEBTORS’ ASSETS, (ID SETTING PROCEDURES TO SEEK STALKING HORSE BID
PROTECTIONS, (1D SCHEDULING AUCTION FOR, AND HEARING TO APPROVE,

SALE OF DEBTORS’ ASSETS, ([V) APPROVING FORM AND MANNER OF
NOTICES OF SALE, AUCTION AND SALE HEARING, (V) APPROVING
ASSUMPTION AND ASSIGNMENT PROCEDURES AND
(VD) GRANTING RELATED RELIEF

Upon the motion (the “Sale Motion”) of the above-captioned debtors and debtors-in-
possession (the “Debtors”) for entry of an order, pursuant to sections 105(a), 363, 365, 503 and
507 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004 and 6006 and 9014 and Local
Bankruptcy Rules 2002-1, 6004-1 and 9006-1, (1) authorizing and approving the Bidding
Procedures, substantially in the form attached hereto as Exhibit 1, in connection with the sale of
the Assets, (II) authorizing the Debtors to grant the Bid Protections in accordance with the terms
and conditions set forth in the Bidding Procedures, (III) scheduling the Auction and the Sale

Hearing to consider approval of the proposed Sale, (IV) authorizing and approving the Noticing

Procedures and (V) approving the Assumption and Assignment Procedures, in each case, as

 

' The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
EdgeMarc Energy Holdings, LLC (6900), EM Energy Manager, LLC (5334), EM Energy Employer, LLC (8026),
EM Energy Ohio, LLC (6935), EM Energy Pennsylvania, LLC (1541), EM Energy West Virginia, LLC (3771), EM
Energy Keystone, LLC (7506), EM Energy Midstream Ohio, LLC (1268) and EM Energy Midstream Pennsylvania,
LLC (3963). The Debtors’ corporate headquarters and mailing address is 1800 Main Street, Suite 220, Canonsburg,
PA 15317.

* Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the Sale
Motion or the Bidding Procedures.

 
 

 

Case 19-11104-BLS Doc 247 Filed 06/21/19 Page 2 of 16
Case 19-11104-BLS Doc 240-1 Filed 06/20/19 Page 3 of 47

more fully described in the Sale Motion; and the Court having reviewed and considered the Sale
Motion, the Ross Declaration and the First Day Declaration; and the Court having held a hearing

on the Sale Motion (the “Bidding Procedures Hearing’’); and upon all of the proceedings had

 

before the Court; and after due deliberation and sufficient cause appearing therefor,
IT IS HEREBY FOUND AND DETERMINED THAT:

A. The findings and conclusions set forth herein constitute the Court’s findings of
fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this
proceeding pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings
of fact constitute conclusions of law, and to the extent that any of the following conclusions of
law constitute findings of fact, they are adopted as such.

B. The Court has jurisdiction to consider the Sale Motion and the relief requested
therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of
Reference from the United States District Court for the District of Delaware, dated February 29,
2012, and this matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (M), and (O).
Venue of the Chapter 11 Cases and the Sale Motion in this district is proper under 28 U.S.C.

§§ 1408 and 1409.

C. The Debtors’ proposed notice of the Sale Motion, the Bidding Procedures, the
Bidding Procedures Hearing and the proposed entry of this Order is (i) appropriate and
reasonably calculated to provide all interested parties with timely and proper notice, (ii) in
compliance with all applicable requirements of the Bankruptcy Code, the Bankruptcy Rules and
the Local Bankruptcy Rules and (iii) adequate and sufficient under the circumstances of the
Chapter 11 Cases, and no other or further notice is required, except as set forth herein. A

reasonable opportunity to object or be heard regarding the relief requested in the Sale Motion
Case 19-11104-BLS Doc 247 Filed 06/21/19 Page 3 of 16
Case 19-11104-BLS Doc 240-1 Filed 06/20/19 Page 4 of 47

(including, without limitation, with respect to the Bidding Procedures and Expense
Reimbursement Amount) has been afforded to all interested persons and entities, including, but
not limited to, the Notice Parties; provided, however, that the rights of all parties in interest to
object to the sale of the Debtors’ assets, to the assumption and assignment of executory contracts
and unexpired leases, and to any Bid Protections that may be proposed by the Debtors through
the Supplement (as defined below), by the deadlines set forth herein, are fully reserved.

D. The Bidding Procedures in the form attached hereto as Exhibit 1 are fair,
reasonable and appropriate, are designed to maximize creditor recoveries from a sale of the
Assets and permit the Debtors to comply with their obligations under the DIP Credit Agreement,
the Interim Order and the Final Order (as each is defined in the DIP Motion).

E. The Debtors have demonstrated a compelling and sound business justification for
the Court to enter this Order and thereby: (i) approve of the Bidding Procedures, (ii) authorize
the procedures set forth herein for approval of any Bid Protections to be sought by the Debtors
upon the selection of a Stalking Horse Bidder, (iii) set the dates of the Bid Deadline, Auction (if
needed), Sale Hearing and other deadlines set forth in the Bidding Procedures, (iv) approve the
Noticing Procedures and the forms of notice and (v) approve the Assumption and Assignment
Procedures and the forms of relevant notice. Such compelling and sound business justification,
which was set forth in the Sale Motion, the Ross Declaration, the First Day Declaration and on
the record at the Bidding Procedures Hearing, are incorporated herein by reference and, among
other things, form the basis for the findings of fact and conclusions of law set forth herein.

F. The legal and factual bases set forth in the Sale Motion establish just cause for the
relief granted herein. Entry of this Order is in the best interests of the Debtors and their estates,

creditors, interest holders and all other parties in interest herein.

 

 
 

Case 19-11104-BLS Doc 247 Filed 06/21/19 Page 4of 16
Case 19-11104-BLS Doc 240-1 Filed 06/20/19 Page 5 of 47

G. The Bidding Procedures comply with the requirements of Local Rule 6004-(1)(c).

H. The form and manner of notice to be delivered pursuant to the Noticing
Procedures and the Assumption and Assignment Procedures (including the Sale Notice attached
hereto as Exhibit 2 and the Potential Assumption and Assignment Notice attached hereto as
Exhibit 3) are reasonably calculated to provide each Contract Counterparty to the Transferred
Contracts with proper notice of the potential assumption and assignment of such Transferred
Contracts by the Successful Bidder(s) or any of their known proposed assignees (if different
from the Successful Bidder) and the requirement that each such Contract Counterparty assert any
objection to the proposed Cure Claims prior to the Assumption and Assignment Objection
Deadline or otherwise be barred from asserting claims arising from events occurring following
assumption and assignment of such Transferred Contracts, except as set forth below in paragraph
22,

ORDERED, ADJUDGED AND DECREED THAT:

1. The relief requested in the Sale Motion is hereby granted to the extent set forth
herein.

2. All objections to the Sale Motion solely as it relates to the relief requested therein
that have not been adjourned, withdrawn or resolved are overruled in all respects on the merits;
provided, however, that the right of all parties in interest to object to the sale of the Debtors’
assets, to assumption and assignment of executory contracts and unexpired leases, and to any Bid
Protections that may be proposed by the Debtors, by the deadlines set forth herein, are fully
reserved.

3. The Bidding Procedures, in the form attached hereto as Exhibit 1, are approved

and fully incorporated into this Order and the Debtors are authorized to take all actions necessary
  

 

Case 19-11104-BLS Doc 247 Filed 06/21/19 Page 5of 16

Case 19-11104-BLS Doc 240-1 Filed 06/20/19 Page 6 of 47

or appropriate to implement the Bidding Procedures and to act in accordance therewith. The

failure to specifically include a reference to any particular provision of the Bidding Procedures in

this Order shall not diminish or impair the effectiveness of such provision.

4. Subject to entry of the Stalking Horse Approval Order and final Court approval at

the Sale Hearing, the Debtors are authorized to enter into a stalking horse purchase agreement

with a Stalking Horse Bidder prior to the Bid Deadline.

5. The schedule of events set forth below relating to the Bidding Procedures is

hereby approved in its entirety:

 

Date

Event

 

June 17, 2019, at 10:00 a.m.

Bidding Procedures Hearing

 

Within three (3) Business Days after entry
of this Order

Deadline for Debtors to serve notice of sale hearing and
notice of entry of bid procedures order

 

July 24, 2019, at 5:00 p.m.

Deadline for Debtors to (i) file the Supplement identifying
any Stalking Horse Bidder, and seeking any Bid
Protections; (ii) file the form of asset purchase agreement
(including the form schedules to be attached thereto)’ and
form of sale order; and (iii) serve the Potential Assumption
and Assignment Notice

 

August 14, 2019, at 5:00 p.m.

Bid Deadline

 

August 21, 2019, at 4:00 p.m.

Sale Objection Deadline; Assumption and Assignment
Objection Deadline; Service of Notices of Qualified
Bidder Status

 

On or after August 23, 2019, at 10:00 a.m.

Auction

 

As soon as reasonably practicable after the
Auction is completed, and in any case no
later August 26, 2019, at 4:00 p.m.

Deadline for Debtors to file and serve the Notice of
Auction Results

 

Prior to or at Sale Hearing

Adequate Assurance Objection Deadline

 

August 28, 2019, at 11 a.m. (or such later
time as the Debtors may be heard)

 

 

Sale Hearing

 

 

* The Debtors reserve the right to seek to file the schedules to the form of asset purchase agreement (or a subset

thereof) under seal.

  

 
 

Case 19-11104-BLS Doc 247 Filed 06/21/19 Page 6 of 16
Case 19-11104-BLS Doc 240-1 Filed 06/20/19 Page 7 of 47

6. Noticing Procedures. The Noticing Procedures as set forth in this Order,
including the form of Sale Notice attached hereto as Exhibit 2, is hereby approved. Within three
(3) Business Days after entry of this Order, the Debtors shall serve the Sale Notice by first-class
mail upon the Sale Notice Parties.* On or about the same date, the Debtors will publish the Sale
Notice on the Case Information Website, under a separate tab for sale related filings (the “Sale
Tab”) and will also publish a notice substantially similar to the Sale Notice in the Wall Street
Journal or other similar national publication. Service of the Sale Notice on the Sale Notice
Parties and publication thereof in the manner described in the Order constitutes good and
sufficient notice of the Auction and the Sale Hearing. No other or further notice is required.

7. Sale Objections. Objections to the Sale must (a) be in writing, (b) state, with
specificity, the legal and factual bases thereof, (c) be filed with the Court by no later than August
21, 2019, at 4:00 p.m.> and (d) be served on (i) proposed counsel for the Debtors, (y) Davis
Polk & Wardwell LLP, 450 Lexington Ave., New York, New York 10017, Attn: Darren S. Klein
(darren.klein@davispolk.com) and Aryeh Falk (aryeh.falk@davispolk.com) and (z) Landis Rath
& Cobb LLP, 919 Market Street, Suite 1800, Wilmington, Delaware 19801, Attn: Adam G.
Landis (landis@Irclaw.com) and Kerri K. Mumford (mumford@lrclaw.com), (ii) counsel to

KeyBank National Association, the administrative agent under the Debtors’ prepetition secured

 

“ The Sale Notice Parties are as follows: (a) the U.S. Trustee; (b) each of the Debtors’ twenty (20) largest unsecured
creditors on a consolidated basis; (c) KeyBank National Association, the administrative agent under the Debtors’
proposed postpetition secured credit facility and prepetition secured credit facility; (d) the Debtors’ prepetition
equity owners; (e) the United States Attorney’s Office for the District of Delaware; (f) the attorneys general for the
states in which the Debtors conduct business; (g) local and state environmental authorities and the Environmental
Protection Agency; (h) the Federal Energy Regulatory Commission; (i) counsel for the committee appointed in the
Chapter 11 Cases (the “Committee”); (j) all entities known to have expressed an interest in a transaction with respect
to the Assets; (k) the Internal Revenue Service; (I) all known taxing authorities to which the Debtors are subject; (m)
all entities known or reasonably believed to have asserted a Lien on any of the Assets; (n) counterparties to the
Debtors’ executory contracts and unexpired leases; (0) those entities and individuals appearing on the Debtors’
creditor matrix; and (p) all parties who have requested notice in these Chapter | 1 Cases pursuant to Bankruptcy Rule
2002.

* All times set forth herein are prevailing Eastern Time.

 
Case 19-11104-BLS Doc 247 Filed 06/21/19 Page 7 of 16
Case 19-11104-BLS Doc 240-1 Filed 06/20/19 Page 8 of 47

credit facility, Hunton Andrews Kurth LLP, 600 Travis Street, Suite 4200, Houston, TX 77002,
Attn: Tad Davidson (taddavidson@huntonak.com) and Joseph Rovira
(josephrovira@huntonak.com), (iii) counsel to the Committee (y) Brown Rudnick LLP, 7 Times
Square, New York, NY 10036, Attn: Robert Stark (rstark@brownrudnick.com) and Andrew
Carty (acarty@brownrudnick.com) and (z) Morris, Nichols, Arsht & Tunnel LLP, 1201 North
Market Street, 16" Floor, P.O. Box 1347, Wilmington, DE 19899, Attn: Robert J. Dehney
(rdehney@mnat.com) and (iv) the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35,
Wilmington, Delaware, 19801, Attn: Juliet Sarkessian (juliet.m.sarkessian@usdoj.gov)
(collectively, the “Objection Notice Parties”).

8. Stalking Horse Bidder and Bid Protections. The Debtors, in consultation with the
Committee and DIP Agent, may select a Stalking Horse Bidder for substantially all of the
Debtors’ assets or any grouping or subset of the Debtors’ assets. If the Debtors seek to provide
Bid Protections for any Stalking Horse Bidder, the Debtors shall file a supplement to the sale
motion (a “Supplement”) seeking approval of the same, with no less than ten (10) calendar days’
notice of the objection deadline to the U.S. Trustee, the DIP Agent, the Committee, and those
parties who have filed the appropriate notice pursuant to Bankruptcy Rule 2002 requesting notice
of all pleadings filed in the Chapter 11 Cases (the “Stalking Horse Notice Parties”) with no
further notice being required, provided that the Supplement sets forth the Stalking Horse Bid, the
proposed Bid Protections and the purchase agreement finalized with the Stalking Horse Bidder.

9. Objections to Stalking Horse Bidder. Objections to the designation of a Stalking
Horse Bidder or any of the terms of a Stalking Horse Bid shall (a) be in writing, (b) comply with

the Bankruptcy Code, Bankruptcy Rules and Local Bankruptcy Rules, (c) state, with specificity,

 
 

Case 19-11104-BLS Doc 247 Filed 06/21/19 Page 8 of 16
Case 19-11104-BLS Doc 240-1 Filed 06/20/19 Page 9 of 47

the legal and factual bases thereof and (d) be filed with the Court and served on the Objection
Notice Parties within ten (10) calendar days after the service of the Supplement.

10.  Ifatimely Stalking Horse Objection is filed, the Debtors will schedule a hearing
regarding such Stalking Horse Objection as soon as reasonably practicable seeking approval of
such Stalking Horse Bid on or before August 8, 2019 (but in no event fewer than ten (10)
calendar days after the service of the Supplement). If no timely Stalking Horse Objection is filed
and served with respect to the Stalking Horse Bid, upon the expiration of the objection deadline,
the Debtors will submit the Stalking Horse Approval Order to the Court, which may enter such
order without a hearing, including with respect to any Bid Protections set forth in the
Supplement. For the avoidance of doubt, no determination is made in this Order with regards to
authorizing any Bid Protections.

11. Adequate Assurance Information. Upon request, Debtors’ counsel shall promptly
provide Adequate Assurance Information (as defined in the Bidding Procedures) for the Stalking
Horse Bidder or the Successful Bidder (if different from the Stalking Horse Bidder) to any
Contract Counterparty that requests it.°

12. Bid Deadline. As further described in the Bidding Procedures, the Bid Deadline
shall be at 5:00 p.m. on August 14, 2019.

13. Auction. In the event the Debtors receive, on or before the Bid Deadline, one or
more Qualified Bids, an Auction shall be conducted at the offices of Davis Polk & Wardwell

LLP, 450 Lexington Ave., New York, New York 10017 at 10:00 a.m. on August 23, 2019, or

 

° The Debtors shall provide U.S. Specialty Insurance Company (“U.S. Specialty”) with the name and contact details
of, and Adequate Assurance Information for (i) counsel to the Stalking Horse Bidder promptly after the service of
the Supplement and (ii) the Successful Bidder and the Alternate Bidder promptly after the service of the Notice of
Auction Results. If and to the extent that the Debtors receive from the Stalking Horse Bidder, the Successful Bidder
or the Alternate Bidder such bidder’s transition plan for replacing the Surety Contracts, the Debtors shall provide
such information to counsel to U.S. Specialty.
Case 19-11104-BLS Doc 247 Filed 06/21/19 Page 9of 16
Case 19-11104-BLS Doc 240-1 Filed 06/20/19 Page 10 of 47

such later time on such day or such other place as the Debtors shall notify all Qualified Bidders,
as well as any creditors who notify the Debtors’ counsel that they intend to attend the auction
and provide their email address or fax number. The Debtors are authorized to conduct the
Auction in accordance with the Bidding Procedures.

14. Cancellation of Auction. If the Debtors receive no more than one (1) Qualified
Bid, the Debtors, in their Permitted Discretion (as defined in the Bidding Procedures), shall (i)
notify all Potential Bidders, any creditors who notify the Debtors’ counsel that they intend to
attend the auction, and file with the Bankruptcy Court a notice that (a) the Auction is cancelled
and (b) such Qualified Bid is the Successful Bid, and (ii) if applicable, seek authority at the Sale
Hearing to consummate the Sale transactions with such Qualified Bidder contemplated by its
Qualified Bidder Purchase Agreement.

15. Sale Hearing. The Sale Hearing shall be held in the United States Bankruptcy
Court for the District of Delaware, Courtroom No. 1, 824 North Market Street, 6th Floor,
Wilmington, Delaware 19801, on August 28, 2019 at 11:00 a.m or such other date and time that
the Court may later direct; provided, however, that the Sale Hearing may be adjourned, from
time to time, without further notice to creditors or parties in interest other than by filing a notice
on the Court’s docket.

16. Credit Bid. The DIP Secured Parties shall be deemed Qualified Bidders and shall
have the right to credit bid, in accordance with the DIP Documents and subject in all respects to
the Committee’s challenge rights under the Final DIP Order and the Carve-Out, up to the full
amount of the DIP Obligations in any sale contemplated by the Bid Procedures pursuant to
section 363(k) of the Bankruptcy Code; provided, that if the DIP Secured Parties submit a bid for

any of the Assets, the DIP Agent shall cease being a consultation party as set forth in the Bidding

 
   
  
  
   
 
   
   
  
  
  
   
   
  
   
  
   

Case 19-11104-BLS Doc 247 Filed 06/21/19 Page 10 of 16
Case 19-11104-BLS Doc 240-1 Filed 06/20/19 Page 11 of 47

Procedures. Each of the Prepetition Secured Parties shall be deemed Qualified Bidders and shall
have the right to credit bid up to the full amount of the applicable Prepetition Secured Debt,
subject in all respects to the Committee’s challenge rights under the Final DIP Order and the
Carve-Out, in any sale contemplated by the Bid Procedures pursuant to section 363(k) of the
Bankruptcy Code.

17. Assumption and Assignment Procedures. The assumption and assignment
procedures set forth in the Sale Motion and as modified by this Order (the “Assumption and
Assignment Procedures”) are hereby approved.

18. No later than July 24, 2019, at 5:00 p.m., the Debtors shall file with the Court,
and cause to be published on the Case Information Website, under the Sale Tab, the Potential
Assumption and Assignment Notice and the Executory Contract List, with the cure amounts for
each Executory Contract, in the form annexed hereto as Exhibit 3. If it is discovered that an
Executory Contract should have been included on the Executory Contract List but was not, or in
the event that the Debtors seek to modify a Cure Claim, the Debtors will promptly file with the
Court a revised Executory Contract List.

19. Within one (1) Business Day of the filing of the Executory Contract List (or any
revised Executory Contract List) with the Court, the Debtors shall also serve the Potential
Assumption and Assignment Notice and the Executory Contract List (and, if applicable, the
Supplement) on each relevant Contract Counterparty and all other parties requesting notice
pursuant to Bankruptcy Rule 2002, via first class mail or electronic mail.

20. Objection Deadlines. Any Contract Counterparty may file an objection to the
calculation of Cure Claims with respect to the Contract Counterparty’s Executory Contracts, or

to the assumption and assignment to the Stalking Horse Bidder of the Contract Counterparty’s

10
Case 19-11104-BLS Doc 247 Filed 06/21/19 Page 11 of 16
Case 19-11104-BLS Doc 240-1 Filed 06/20/19 Page 12 of 47

Executory Contracts, including with respect to adequate assurance of future performance of the
Stalking Horse Bidder (any such objection, an “Assumption and Assignment Objection”). All
Assumption and Assignment Objections filed by Contract Counterparties listed on the Executory
Contract List (or any revised Executory Contract List) filed with the Court pursuant to paragraph
18 hereof must (a) be in writing, (b) comply with the Bankruptcy Code, Bankruptcy Rules and
Loca] Bankruptcy Rules, (c) state, with specificity, the legal and factual bases thereof, including,
if applicable, the Cure Claims the Contract Counterparty believes is required to cure defaults
under the relevant Assumed Contract, (d) be filed by no later than August 21, 2019, at 4:00 p.m.
(the “Assumption and Assignment Objection Deadline”) and (e) be served on the Assumption
and Assignment Objection Notice Parties specified in the Form of Potential Assumption and
Assignment Notice.

21. Resolution of Assumption and Assignment Objections. If a Contract
Counterparty files a timely Assumption and Assignment Objection by the Assumption and
Assignment Objection Deadline and such objection is not resolved among the parties prior to the
Sale Hearing, the Court will hear and determine such objection at the Sale Hearing, or at such
later date and time as the Debtors and the Contract Counterparty may agree.

22. Failure to File Timely Assumption and Assignment Objection. If a Contract
Counterparty fails to file with the Court and serve on the Assumption and Assignment Objection
Notice Parties specified in the Form of Potential Assumption and Assignment Notice a timely
Assumption and Assignment Objection, the Contract Counterparty shall be forever barred from
asserting any such objection with regard to the assumption or assignment of its Assumed

Contract, and notwithstanding anything to the contrary in the Assumed Contract, or any other

document, the Cure Claims set forth in the Potential Assumption and Assignment Notice shall be

 
Case 19-11104-BLS Doc 247 Filed 06/21/19 Page 12 of 16
Case 19-11104-BLS Doc 240-1 Filed 06/20/19 Page 13 of 47

   
  
  
  
  
  
   
 
  
  
  
  
  
  
  
  
  
  
   
  

controlling and will be the only amount necessary to cure outstanding defaults under the
applicable Assumed Contract under section 365(b) of the Bankruptcy Code arising out of or
related to any events occurring prior to the closing of the Sale, whether known or unknown, due
or to become due, accrued, absolute, contingent or otherwise, and the Contract Counterparty
shall be forever barred from asserting any additional cure or other amounts with respect to such
Assumed Contract against the Debtors, the Successful Bidder or the property of any of them,
except that a counterparty to an Assumed Contract shall not be barred from seeking additional
cure amounts on account of any defaults occurring between the service of the Potential
Assumption and Assignment Notice and the assumption of the contract.

23. As soon as reasonably practicable after the close of the auction, and in any case
no later than 4:00 p.m. (prevailing Eastern Time) on August 26, 2019, the Debtors shall (a) file
the Notice of Auction Results with the Court (which notice shall identify the Successful Bidder,
the amount of the Successful Bid, and the Alternate Bidder and the amount of the Alternate
Bid(s), and include the list of assumed Executory Contracts submitted with the Successful
Bidder’s Qualified Bid), (b) cause the Notice of Auction Results to be published on the Case
Information Website under the Sale Tab, and (c) serve the Notice of Auction Results by email,
fax or (if neither is available) overnight mail to all counterparties to Assumed Contracts and
Adequate Assurance Information for the Successful Bidder on (i) each Contract Counterparty for
a contract designated by the Successful Bidder for assumption and assignment, and (ii) each
Contract Counterparty to any known Contract that may later be designated by the Successful
Bidder for assumption and assignment, in each case by email, fax or (if neither is available)
overnight mail. Objections of any Contract Counterparty related solely to the adequate assurance

of future performance provided by the Successful Bidder, if the Successful Bidder is not the

12
Case 19-11104-BLS Doc 247 Filed 06/21/19 Page 13 of 16
Case 19-11104-BLS Doc 240-1 Filed 06/20/19 Page 14 of 47

Stalking Horse Bidder (any such objection, an “Adequate Assurance Objection”), must be made
prior to or at the Sale Hearing (the “Adequate Assurance Objection Deadline”).’

24. The Contract Counterparties shall not use any Adequate Assurance Information
for any purpose other than to (i) evaluate whether adequate assurance requirements under
Bankruptcy Code section 365(f)(2)(B) and, if applicable, Bankruptcy Code section 365(b)(3),
have been satisfied, and (ii) to support any objection to adequate assurance filed by the Contract
Counterparty.

25. For the avoidance of doubt, the rights of all parties in interest (including the
Debtors and the Committee) with respect to the allocation of sale proceeds among the Debtors’
assets are expressly reserved.

26. The Debtors are authorized to take all such actions as are necessary or appropriate
to implement the terms of this Order.

27. | Compliance with the notice provisions set forth herein shall constitute sufficient
notice of the Debtors’ proposed sale of the Debtors’ assets free and clear of liens, claims,
interests and encumbrances, pursuant to Bankruptcy Code section 363(f) and otherwise, and
except as set forth in this Order, no other or further notice of the sale shall be required to be
provided by the Debtors.

28. The Sale Hearing may be continued, from time to time, without further notice to
creditors or parties in interest other than by announcement of said continuance before the Court
on the date scheduled for such hearing and/or by filing a notice of the same with the Court.

29. No Qualified Bidder or any other person or entity, other than the Stalking Horse

Bidder, if approved by the Court, shall be entitled to any expense reimbursement, break-up fee,

 

"If the Stalking Horse Bidder is the Successful Bidder, objections to adequate assurance must be filed by the
deadlines set forth in paragraph 20 hereof.

13

 
 

Case 19-11104-BLS Doc 247 Filed 06/21/19 Page 14 of 16
Case 19-11104-BLS Doc 240-1 Filed 06/20/19 Page 15 of 47

termination fee or other similar fee or payment in connection with the Sale or any other form of
Bid Protections.

30. Except as otherwise provided in this Order or the Bidding Procedures, the Debtors
further reserve the right as they may reasonably determine to be in the best interests of their
estates (in consultation with the Committee and DIP Agent) to: (a) determine which bidders are
Qualified Bidders; (b) determine which bid are Qualified Bids; (c) determine which Qualified
Bid is the highest or otherwise best proposal and which is the next highest or otherwise best
proposal; (d) reject any bid that is (i) inadequate or insufficient, (ii) not in conformity with the
requirements of the Bidding Procedures or the Bankruptcy Code, or (iii) contrary to the best
interests of the Debtors and their estates; (e) extend the deadlines set forth herein; and/or (f)
continue or cancel the Auction and/or Sale Hearing in open court without further notice.

31. All persons or entities that participate in the bidding process or the Auction shall
be deemed to have knowingly and voluntarily submitted to the exclusive jurisdiction of this
Court with respect to all matters related to the terms and conditions of the Assets, the Auction
and any transaction contemplated herein.

32. This Order shall be binding on the Debtors, including any chapter 7 or chapter 11
trustee or other fiduciary appointed for the estates of the Debtors.

33. Any Bankruptcy Rule (including, but not limited to, Bankruptcy Rule 6004(h),
6006(d), 7062 or 9014) or Local Bankruptcy Rule that might otherwise delay the effectiveness of
this Order is hereby waived, and the terms and conditions of this Order shall be effective and
enforceable immediately upon its entry.

34. All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

14
 

Case 19-11104-BLS Doc 247 Filed 06/21/19 Page 15 of 16
Case 19-11104-BLS Doc 240-1 Filed 06/20/19 Page 16 of 47

35. Proper, timely, adequate and sufficient notice of the Sale Motion has been
provided in accordance with and satisfaction of the Bankruptcy Code, the Bankruptcy Rules and
the Local Bankruptcy Rules and no other or further notice of the Sale Motion or the entry of this
Order shall be required, except as provided herein.

36. | The Court shall retain jurisdiction over any matters related to or arising from the
implementation or interpretation of this Order. All matters arising from or related to the
implementation of this Order may be brought before the Court as a contested matter, without the
necessity of commencing an adversary proceeding, unless required by Bankruptcy Rule 7001 to
be brought as an adversary proceeding. To the extent any provisions of this Order shall be
inconsistent with the Sale Motion or the Bidding Procedures, the terms of this Order shall
control.

37. | Nothing in this Order or the Bidding Procedures is intended to, or shall have the
effect of voiding, changing or otherwise modifying (i) the terms of the contract provisions of the
GGSA (as defined below) or (ii) the rights of any parties-in-interest with respect to a dedication
interest or covenants created by or arising under a gas gathering contract or other real property
interest under applicable law, and all parties’ rights shall be reserved with respect to the
foregoing. Nothing included in the Bidding Procedures or this Order shall be deemed to be a
determination of the validity, nature, extent, perfection, priority, avoidability, enforceability or
effectiveness of any right, including contractual rights and rights of set-off and recoupment,
covenants, claims, liens, interest or benefits that Eureka Midstream, LLC f/k/a Eureka Hunter
Pipeline, LLC and EQM Gathering OPCO, LLC or any of their affiliates (collectively,
“Eureka”), including, but not limited to, those (if any) that were granted to Eureka pursuant to (a)

that certain Gas Gathering Services Agreement between EM Energy Ohio, LLC and Eureka

15
 

Case 19-11104-BLS Doc 247 Filed 06/21/19 Page 16 of 16
Case 19-11104-BLS Doc 240-1 Filed 06/20/19 Page 17 of 47

Hunter Pipeline, LLC, dated March 27, 2015 (the “GGSA”) (b) any other agreement or contract
between or among Eureka and any Debtor or (c) any state or federal law, and all parties’ claims,

defenses and rights shall be reserved with respect to the foregoing.

 
 

LA , 2019

Dated: i
(Imington, Delaware

 
 

 

ee SKATES BANKRUPTCY JUDGE

16
